Citation Nr: 1435409	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-36 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right ovarian cyst.

3. Entitlement to service connection for a right hand disorder.

4. Entitlement to service connection for bilateral dry eye syndrome.

5. Entitlement to service connection for menorrhagia.

6. Entitlement to service connection for cavities of the lower teeth.

7. Entitlement to service connection for cellulitis of the right ear.

8. Entitlement to service connection for a pancreas infection.

9. Entitlement to service connection for a kidney disorder.

10. Entitlement to service connection for residuals of a left leg burn.

11. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

12. Entitlement to service connection for a right hip strain.

13. Entitlement to service connection for a right femur disorder.

14. Entitlement to service connection for a left femur disorder.

15. Entitlement to service connection for gastritis.

16. Entitlement to service connection for a prominent ampulla.

17. Entitlement to service connection for residuals of a right eye injury.

18. Entitlement to service connection for right jaw disorder.

19. Entitlement to service connection for pityriasis rosea.

20. Entitlement to service connection for right shoulder strain.

21. Entitlement to service connection for tieze's syndrome.

22. Entitlement to service connection for bilateral plantar fasciitis.

23. Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).

24. Entitlement to an increased initial evaluation in excess of 30 percent for asthma.

25. Entitlement to an increased initial evaluation in excess of 20 percent for left hip strain.

26. Entitlement to an increased initial evaluation in excess of 20 percent for degenerative joint disease of the left shoulder.

27. Entitlement to an increased initial evaluation in excess of 10 percent for degenerative disc and degenerative joint disease of the cervical spine.

28. Entitlement to an increased initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.

29. Entitlement to an increased initial evaluation in excess of 10 percent prior to September 11, 2008, for degenerative joint disease of the left knee.

30. Entitlement to an increased initial evaluation in excess of 10 percent for degenerative joint disease of the bilateral feet.

31. Entitlement to an increased initial evaluation in excess of 10 percent for stress reaction of the right knee.

32. Entitlement to an increased initial evaluation in excess of 10 percent for degenerative joint disease of the left ankle.

33. Entitlement to an increased initial evaluation in excess of 10 percent for tinnitus.

34. Entitlement to an initial compensable evaluation for bilateral hearing loss.

35. Entitlement to an initial compensable evaluation for a left hand strain.

36. Entitlement to an initial compensable evaluation for sinusitis.

37. Entitlement to an initial compensable evaluation for headaches.

38. Entitlement to an initial compensable evaluation for hemorrhoids.

39. Entitlement to an initial compensable evaluation for bilateral shin splints.

40. Entitlement to an initial compensable evaluation for asymmetric density of the left breast.

41. Entitlement to an initial compensable evaluation for eczema dermatitis.

42. Entitlement to an initial compensable evaluation for tinea pedis.

43. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 2006 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a July 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for: residuals of a left leg burn, residuals of a TBI, right hip strain, right and left femur disorders, gastritis, prominent ampulla, residuals of a right eye injury, right jaw disorder, pityriasis rosea, right shoulder strain, tietze's syndrome, bilateral plantar fasciitis and PTSD; entitlement to increased initial evaluations for: asthma, left hip strain, degenerative joint disease (DJD) of the left shoulder, cervical spine, lumbar spine, left knee, bilateral feet and left ankle, stress reaction of the right knee, bilateral hearing loss, sinusitis, headaches, eczema dermatitis and tinea pedis; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of: entitlement to service connection for hypertension, right ovarian cyst, right hand disorder, bilateral dry eye syndrome, menorrhagia, cavities of the lower teeth, cellulitis of the right ear, pancreas infection and kidney disorder; and entitlement to increased initial evaluations for: tinnitus, left hand strain, hemorrhoids, bilateral shin splints and asymmetric density of the left breast.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a right ovarian cyst.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a right hand disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for bilateral dry eye syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for menorrhagia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for cavities of the lower teeth.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for cellulitis of the right ear.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for pancreas infection.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

9. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a kidney disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

10. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

11. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for a left hand strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

12. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for hemorrhoids.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

13. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for bilateral shin splints.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

14. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for asymmetric density of the left breast.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2013).  The appellant has withdrawn the issues of: entitlement to service connection for hypertension, right ovarian cyst, right hand disorder, bilateral dry eye syndrome, menorrhagia, cavities of the lower teeth, cellulitis of the right ear, pancreas infection and kidney disorder; and entitlement to increased initial evaluations for: tinnitus, left hand strain, hemorrhoids, bilateral shin splints and asymmetric density of the left breast.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeals are dismissed.


ORDER

The issue of entitlement to service connection for hypertension is dismissed.

The issue of entitlement to service connection for a right ovarian cyst is dismissed.

The issue of entitlement to service connection for a right hand disorder is dismissed.

The issue of entitlement to service connection for bilateral dry eye syndrome is dismissed.

The issue of entitlement to service connection for menorrhagia is dismissed.

The issue of entitlement to service connection for cavities of the lower teeth is dismissed.

The issue of entitlement to service connection for cellulitis of the right ear is dismissed.

The issue of entitlement to service connection for a pancreas infection is dismissed.

The issue of entitlement to service connection for a kidney disorder is dismissed.

The issue of entitlement to an increased initial evaluation for tinnitus is dismissed.

The issue of entitlement to an increased initial evaluation for left hand strain is dismissed.

The issue of entitlement to an increased initial evaluation for hemorrhoids is dismissed.

The issue of entitlement to an increased initial evaluation for bilateral shin splints is dismissed.

The issue of entitlement to an increased initial evaluation for asymmetric density of the left breast is dismissed.


REMAND

The Veteran indicated at her Board hearing that she continues to receive treatment at VA facilities.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records as they may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b).

With respect to the service connection issues on appeal, VA examinations are warranted to determine whether any or all of her claimed disabilities are etiologically related to her period of active service.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, to ensure a thorough and contemporaneous record, new VA examinations should be provided to address the current severity of all service-connected disabilities.  See generally Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record.

2. Schedule the Veteran for a VA examination to address the nature and etiology of her claimed orthopedic disabilities, including disabilities of the right hip, bilateral femurs (including orthopedic manifestations of a left leg burn) and right shoulder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. For each claimed disability of the right hip, bilateral femurs, residuals of a left leg burn and right shoulder, provide a current clinical diagnosis, if applicable.  If a diagnosis cannot be rendered, provide an explanation as to why this is so.

b. For each diagnosis provided above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's period of active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to address the nature and etiology of her claimed skin disabilities, including pityriasis rosea and residual scarring associated with a left leg burn.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. For each claimed skin disability, provide a current clinical diagnosis, if applicable.  If a diagnosis cannot be rendered, provide an explanation as to why this is so.

b. For each diagnosis provided above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's period of active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for a VA examination to address the nature and etiology of her claimed gastrointestinal disabilities, including gastritis and prominent ampulla.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. For each claimed gastrointestinal disability, provide a current clinical diagnosis, if applicable.  If a diagnosis cannot be rendered, provide an explanation as to why this is so.

b. For each diagnosis provided above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's period of active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Schedule the Veteran for a VA examination to address the nature and etiology of her claimed bilateral feet disabilities, including but not limited to bilateral plantar fasciitis.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. Provide a current clinical diagnosis of any current foot disability, if applicable.  If a diagnosis cannot be rendered, provide an explanation as to why this is so.

b. For each diagnosis provided above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's period of active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6. Schedule the Veteran for a VA examination to address the nature and etiology of her claimed residuals of a right eye injury.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. Provide a current clinical diagnosis of any right eye injury residuals, if applicable.  If a diagnosis cannot be rendered, provide an explanation as to why this is so.

b. For each diagnosis provided above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's period of active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7. Schedule the Veteran for a VA examination to address the nature and etiology of her claimed right jaw disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. Provide a current clinical diagnosis of any disability of the right jaw, if applicable.  If a diagnosis cannot be rendered, provide an explanation as to why this is so.

b. For each diagnosis provided above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's period of active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8. Schedule the Veteran for a VA examination to address the nature and etiology of her claimed Tietze's syndrome.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. Provide a current clinical diagnosis for Tietze's syndrome, or other similar disability, if applicable.  If a diagnosis cannot be rendered, provide an explanation as to why this is so.

b. For each diagnosis provided above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's period of active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9. Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the Veteran's claimed residuals of a TBI, to include cognitive impairment and dizziness.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. Provide a current clinical diagnosis for any residuals of a TBI, if applicable, specifically commenting on cognitive impairment and dizziness.  If a diagnosis cannot be rendered, provide an explanation as to why this is so.

b. If residuals of a TBI is diagnosed, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's period of active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

10. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any claimed acquired psychiatric disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. Provide a current clinical diagnosis for any acquired psychiatric disorder, specifically commenting on depression and PTSD.  If a diagnosis cannot be rendered, provide an explanation as to why this is so.

b. If PTSD is diagnosed, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's period of active service, specifically indicating the stressor(s) utilized in making the diagnosis of PTSD.

c. If an acquired psychiatric disorder other than PTSD is diagnosed, address the following:

i. opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's active service.

ii. opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is caused or aggravated by the Veteran's service connected disabilities.  In offering this opinion, the examiner is instructed that both causation and aggravation must be addressed.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

11. Schedule the Veteran for one or more appropriate VA examinations to determine the current severity of her service-connected disabilities of the left hip, left shoulder, cervical and lumbar spine, right knee, left ankle and bilateral feet.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.

All pertinent pathology should be noted in the examination report, including a description of whether the Veteran's disabilities exhibit weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of range of motion lost.  The examiner(s) should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups as well as the functional impairment and effects on the Veteran's employability.

12. Schedule the Veteran for a VA audiological examination to determine the current severity of her bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings and also specifically comment on the impact of the Veteran's bilateral hearing loss upon her social and industrial activities, including employability.

13. Schedule the Veteran for a VA neurological examination to determine the degree of impairment due to service-connected headaches.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide an objective opinion as to whether the appellant's headaches are prostrating in nature and, if so, the frequency of such attacks, or are completely prostrating and prolonged attacks productive of severe economic inadaptability.

14. Schedule the Veteran for a VA examination to address the current severity of her service-connected asthma and sinusitis.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any and all studies, tests and evaluations determined to be clinically necessary should be performed.  The examiner should identify all manifestations of asthma and sinusitis and comment on the functional effects of the Veteran's asthma and sinusitis on her employability.

15. Schedule the Veteran for a VA skin examination for the purpose of determining the manifestations and severity of her service-connected skin disorders.  All effort should be made to schedule the Veteran's examination for a time when her skin disease is most active.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate the percent of entire body involved and percent of exposed area affected.  The examiner should also note whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required to treat the service-connected disability and, if so, the frequency and duration of their use.

16. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


